DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims

Claims 1-15 are pending. Amendments to claims 1 and 8 filed on 12/10/2021 are acknowledged. 
Specification 

The disclosure is objected to because of the following informalities. Appropriate correction is required. 

In page 4, line 3, “solid electrolytes” should be amended to -- solid electrolytes which are solid at ambient temperature and pressure --. 

Further, in page 14, line 18, “solid electrolyte” should be amended to – molten electrolyte --. 

Further, in page 15, line 7, “solid electrolyte” should be amended to – solid electrolyte which is solid at ambient temperature and pressure --. 

Further, in page 17, line 11, “molten solid electrolyte” should be amended to – molten electrolyte --. 

Further, in page 17, line 15, “solid electrolyte” should be amended to – solid electrolyte which is solid at ambient temperature and pressure --. 

Further, in page 17, lines 25-26, “solid electrolyte 2” should be amended to – solid electrolyte 2 which is solid at ambient temperature and pressure --. 

Further, in page 20, line 8, “solid electrolyte” should be amended to – solid electrolyte which is solid at ambient temperature and pressure --. 



Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Regarding claim 1, lines 9-10, with respect to the limitation "the nitrogen reacting with the electrolyte to form nitride ions,” it is unclear with which component of the electrolyte does nitrogen react to form nitride ions.

Further, line 13, since the element “nitride compound” has been already introduced in claim 1, line 11, subsequent mention of the element, for example, in line 13 must be preceded by a definite article, such as “the" or “said” to avoid ambiguity that elements recited a second time are same or different. 

Regarding claim 8, line 5, it is unclear if the metal ions recited in line 5 are same as or different from the metal ions formed from the metal at the anode. Since the element “metal ions” has 

Claims 2-7 are rejected, because they depend from the rejected claim 1. 

Claims 9-15 are rejected, because they depend from the rejected claim 8. 

Allowable Subject Matter

Claims 1-15 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) set forth in this Office action.

Reasons for Allowable Subject Matter 

The prior art of record does not teach or render obvious the invention of claim 1 as a whole, including the limitation that the anode comprises a metal selected from the group consisting of: Li, Mg, Ca, Sr, Ba, Zn, and Al. The closest prior art reference appears to be article “Electrolytic Ammonia Synthesis from Hydrogen Chloride and Nitrogen Gases with Simultaneous Recovery of Chlorine under Atmospheric Pressure” by Murakami et al. (“Murakami”). Murakami teaches a similar process for generating ammonia to the claimed process but utilizes a carbon anode. There is no clear motivation or rationale rendering a modification of the Murakami apparatus by substituting the carbon anode taught by Murakami with an anode comprising a metal selected from the group consisting of: Li, Mg, Ca, Sr, Ba, Zn, and Al, because these metal do not appear to be suitable for oxidation of chloride ions to chlorine which appears to be one of the purposes of Murakami.

As to claim 8, the found prior art fails to teach or render obvious a method for electrolytically producing ammonia by dissolving metal ions in an electrolyte.
The closest prior art reference appears to be article “Electrolytic Ammonia Synthesis from Hydrogen Chloride and Nitrogen Gases with Simultaneous Recovery of Chlorine under Atmospheric Pressure” by Murakami et al. (“Murakami”). Murakami teaches a similar process for generating ammonia to the claimed process but utilizes a carbon anode. There is no clear motivation or rationale rendering a modification of the Murakami process to include the claimed process step of forming metal ions from a metal at an anode comprising a metal.  

Conclusion

	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SALIL JAIN whose telephone number is 571-270-1915. The 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan V. Van can be reached on 571-272-8521. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see <http://pair-direct.uspto.gov>. Questions on access to the Private PAIR system should be directed to the Electronic Business Center (EBC) at 866-217-9197 (toll-free). To receive assistance from a USPTO Customer Service Representative or to access the automated information system, call 800-786-9199 (in USA or CANADA) or 571-272-1000.

/SALIL JAIN/Examiner, Art Unit 1795